Citation Nr: 0103061	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-18 046A	)	DATE
	)
	)


THE ISSUE

Whether the July 3, 1986, Board decision, which denied 
compensation benefits for residuals of a colonic perforation 
with a diverting sigmoid colostomy under the provisions of 38 
U.S.C. § 351 should be revised or reversed on the grounds of 
clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1940 to 
September 1944.

This case comes before the Board of Veterans' Appeals (the 
Board) on motion by the appellant asserting clear and 
unmistakable error in a July 3, 1986, Board decision.


FINDING OF FACT

The July 3, 1986, Board decision was supported by the 
evidence then of record, and was consistent with the 
applicable law and regulations extant at that time.


CONCLUSION OF LAW

The Board's decision of July 3, 1986, was not clearly and 
unmistakably erroneous as to the denial of compensation 
benefits for residuals of a colonic perforation with a 
diverting sigmoid colostomy under the provisions of 38 U.S.C. 
§ 351.  38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. 
§§ 20.1403(a) & (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 2000).

A review to determine whether clear and unmistakable exists 
in a case may be instituted by the Board on its own motion, 
or upon request of a claimant at any time after the decision 
is made.  38 U.S.C.A. § 7111(c) and (d) (West Supp. 2000).  A 
request for revision is to be submitted directly to the Board 
and decided by the Board on the merits, 38 U.S.C.A. § 7111(e) 
(West Supp. 2000), and a claim filed with the Secretary 
requesting such reversal or revision is to be considered a 
request to the Board, 38 U.S.C.A. § 7111(f) (West Supp. 
2000).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (2000).  Section 20.1404(b) as it operates in 
conjunction with section 20.1404(c) to deny review of a 
motion was recently declared invalid by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
see Disabled American Veterans et al. v. Gober, 234 F.3d 682 
(Fed. Cir. 2000), but as the Federal Circuit found the 
balance of these regulations valid, and as the Board's 
disposition of the motion herein is on the merits and is not 
based on the application of Rule 20.1404(b), there is no 
undue prejudice to the moving party in proceeding without 
further argument and/or submission of evidence in light of 
the Federal Circuit's recent ruling.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

According to the valid regulations cited above, clear and 
unmistakable error is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  38 C.F.R. § 20.1403(a) (2000).  Generally, clear 
and unmistakable error is present when either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were ignored or incorrectly applied.  Id.  Review 
for clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b)(1) (2000).  

The regulations cited above also state that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include, a changed diagnosis, i.e., a new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; the Secretary's failure to fulfill the duty to 
assist; and, allegations based on improper evaluation of 
evidence, i.e., a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d)(1)-(3).

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of clear and unmistakable 
error that the United States Court of Appeals for Veterans 
Claims (the Court) has defined for claims of clear and 
unmistakable error in rating decisions.  See Damrel v. Brown, 
6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc).  The Board may 
therefore rely on the well-established precedent of the Court 
on what exactly constitutes a valid claim of clear and 
unmistakable error, such as is set forth in Russell, Damrel, 
and Fugo, all supra, which definition will be stated below.

In September 1999, the appellant's representative filed a 
motion to review the July 3, 1986, Board decision on the 
grounds of clear and unmistakable error.  In a March 2000 
brief, the appellant's representative asserted that the 
appellant's perforation was an "unforeseen occurrence," 
which would establish an additional disability under 38 
C.F.R. § 3.358(c)(3) (1986) and would warrant the grant of 
compensation benefits under the provisions of 38 U.S.C. 
§ 351.

The statute and the regulation in effect at the time of the 
July 3, 1986, Board decision are shown below.

Under 38 U.S.C. § 351, in 1986, it stated the following, in 
part:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, or the pursuit of 
a course of vocational rehabilitation 
under chapter 31 of this title, awarded 
under any of the laws administered by the 
Veterans' Administration, or as a result 
of having submitted to an examination 
under any such law, and not the result of 
such veteran's own willful misconduct, 
and such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected . . . .

The applicable implementing regulation stated the following, 
in part:

Compensation is not payable for either 
the contemplated or foreseeable after 
results of approved medical or surgical 
care properly administered, no matter how 
remote, in the absence of a showing that 
additional disability or death 
proximately resulted through 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instances of indicated fault on the part 
of the Veterans' Administration.  
However, compensation is payable in the 
event of the occurrence of an 
"accident" (an  unforeseen, untoward 
event), causing additional disability or 
death proximately resulting from 
Veterans' Administration hospitalization 
or medical or surgical care.

38 C.F.R. § 3.358(c)(3) (1986).

A brief description of the facts follows.  In October 1983, 
the appellant underwent a sigmoidoscopy at a VA facility 
following his report of a three-month history of rectal pain 
and tenesmus.  During the procedure, a colonic perforation 
occurred, and the appellant had to undergo a colostomy.

In a June 1985 medical opinion, the Chief of gastroenterology 
at the VA Medical Center concluded that the appellant had had 
a rectal stricture and deformity in the area of the sigmoid 
with abdominal distention prior to the fibersigmoidoscopy.  
He stated that during the fibersigmoidoscopy, the appellant 
developed a pneumatic perforation of the transverse colon 
because of air being trapped between the competent ileocecal 
valve and the defect in the rectum.  The examiner noted that 
a pneumatic perforation usually resulted when a distorted 
anatomy of the colon existed, as was the case, which was 
"unpredictable."  He added there was no evidence of 
instrument perforation here as per the surgical notes and 
that the indications for the fibersigmoidoscopy were clear.  
The examiner concluded that, "The pneumatic perforation was 
unpredictable and not related to any faulty technique, but 
rather to distorted anatomy, rectal stricture, sigmoid defect 
and competent ileocecal valve."

In the July 1986 decision, the Board concluded the following, 
in part:

In the instant case, it is clear that 
there were complications in conjunction 
with the sigmoidoscopy performed on 
October 11, 1983.  However, we are unable 
to conclude, based on the clinical 
evidence on file, that these 
complications were the result of 
negligence or improper treatment on the 
part of Veterans Administration treating 
personnel.  We note that the 
sigmoidoscopy was clearly indicated in 
view of the veteran's symptoms and that 
it was performed in a manner consistent 
with accepted practice.  It should be 
emphasized that a perforation of the 
sigmoid colon is a foreseeable risk of a 
sigmoidoscopy.  The Veterans 
Administration treatment was rendered 
properly, although regrettably without 
the optimal result.  However, the fact 
that a procedure is not entirely 
successful, and complications occur, is 
not indicative of negligence.  We do not 
find from the evidence that there was 
negligence in the treatment rendered the 
veteran or that the veteran has 
additional disability as the result of an 
accident or fault on the part of the 
Veterans Administration. 

As stated by the Court and adopted in the regulations 
governing motions alleging clear and unmistakable error in 
prior Board decisions, for such error to exist, the error 
must be "undebatable" and the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Damrel, 6 Vet. App. at 245 (quoting Russell, 
3 Vet. App. at 313-14); 38 C.F.R. § 20.1403(a) & (c).

The Board has carefully reviewed the evidence of record at 
the time of the July 1986 Board decision and the law extant 
at that time and concludes that the application of the law to 
the facts in this case is against a finding that clear and 
unmistakable error was committed by the Board in its July 3, 
1986, decision.  On this point, the Board must emphasize that 
the Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable.  Fugo, 6 Vet. App. at 
43-44 ("[i]t must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error'" and, there is "presumption of validity to 
otherwise final decisions" and the "presumption is even 
stronger" when such cases are collaterally attacked on the 
basis of error).

The Board finds that the moving party has failed to show that 
the July 1986 Board decision was clearly and unmistakably 
erroneous, particularly to the extent that had any alleged 
errors not been committed, the outcome in the case would have 
been manifestly different.  See Fugo, 6 Vet. App. at 44.  The 
appellant's representative has asserted that the perforation 
should have been interpreted as an "accident," which would 
allow the grant of compensation under the provisions of 38 
U.S.C. § 351.  

In the July 1986 decision, the Board gave more probative 
value to the determination that the perforation was 
foreseeable and not due to negligence or improper treatment 
on the part of VA treating personnel than to the allegation 
that the perforation was due to an accident or fault by VA.  
See 38 C.F.R. § 3.358(c)(3).  The Board's determination is 
thus debatable, as it relates to how the Board weighed the 
facts in the case.  Thus, it appears that the appellant's 
allegations of clear and unmistakable error in the July 1986 
Board decision are based essentially on a disagreement as to 
how the facts were then weighed or evaluated, which, as 
stated above, cannot form the basis of a valid claim of clear 
and unmistakable error in a prior Board decision.  38 C.F.R. 
§ 20.1403(d)(3) (disagreement as to how facts were weighed or 
evaluated in a prior Board decision does not constitute clear 
and unmistakable error in the prior Board decision).  

For the reasons stated above, the Board finds that its July 
1986 decision was not fatally flawed factually or legally at 
the time it was made, nor when viewed in light of the entire 
record at that time, would have manifestly changed the 
outcome of the decision but for the error.  38 C.F.R. 
§ 20.1403(a) & (c).  Additionally, the Board finds that it is 
not "absolutely clear that a different result would have 
ensued" as a result of this error, and therefore the error 
complained of cannot constitute clear and unmistakable error.  
38 C.F.R. § 20.1403(c).  Accordingly, the Board concludes 
that the July 3, 1986, decision was supported by the evidence 
then of record and was not clearly and unmistakably 
erroneous.  38 C.F.R. § 20.1403(a).



ORDER

The motion alleging clear and unmistakable error in the 
Board's July 3, 1986, decision is denied.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals


 


